DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Claims 1-18 and 29-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/16/2021.
Status of Claims
In an amendment filed 8/16/2021, Applicant corrected the numbering of the claims and amended claims 2-3, 5-7, 11-16, 20-23, 25-28, and 30-33.  This amendment is acknowledged.  Claims 1-33 are pending.  Claims 1-18 and 29-33 are withdrawn from consideration as elected and claims 19-28 and are currently being examined.
Claim Objections
Claims 22-23 and 27-28 are objected to because of the following informalities: in line 1, “any one of” should be deleted as only one claim is being referred to.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas US Pat. No. 2,826,848.
Thomas teaches:
In Reference to Claim 19
A repositionable and rotatable forward grip component of a paintball marker (movable foregrip 11 capable of being used on a gun, such as a paintball marker, Fig. 1-6), the forward grip component comprising: 
a cylindrical shaft having a first longitudinal opening at a first longitudinal end, a second longitudinal opening at an opposite second longitudinal end, and a hollow shaft interior connecting the first and second longitudinal ends (hollow cylindrical shaft 15 with two opposite open ends, Fig. 1-2, 4-5); 
a swivel adapter encircling a portion of the shaft, wherein the swivel adapter can freely rotate about the shaft (swivel arms 12/13 encircle a portion of 15 and allow rotation, Fig. 4-5, Col. 2 lines 51-60); and 
a grip member connected to the swivel adapter (via 21/32) and comprising a grip opening at a grip member end, wherein the grip opening is configured to receive the swivel adapter upon retraction of the swivel adapter within a hollow grip interior of the grip member (portions 19/23 of swivel arms 12/13 are received in an opening in an end of grip 30, Fig. 4-6).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 20-21 are rejected under 35 U.S.C. 103a as being unpatentable over Thomas as applied to claim 19 above and further in view of Hawkins US Pub. No. 2016/0153743.
In Reference to Claim 20-21
Thomas teaches:
The forward grip component of claim 19 as rejected above.
Thomas fails to teach:
A collar encircling a portion of the shaft; and a tightening screw passing through the collar towards a radial wall of the shaft and the swivel adapter comprises a first loop and a second loop, and wherein the first and second loops encircle the shaft on opposite sides of the portion encircled by the collar.
Further, Hawkins teaches:
A similar adjustable position foregrip for a gun, including a grip member attached to a movable member, and a locking section including a clamp body having set screws and a pair of straps at opposite ends of the clamp body (straps 8/19 secured to clamp body 4b/14b via set screws 9/18a, Fig. 1-3)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Thomas to have further included a clamp member with set screws and loops in order to more securely fasten the foregrip in the desired position during use as taught by Hawkins ([0055], [0061]-[0065], [0075], [0102]).
Claim 23 is rejected under 35 U.S.C. 103a as being unpatentable over Thomas as applied to claim 19 above and further in view of Guerra US Pat. No. 5,417,002.
In Reference to Claim 23
Thomas teaches:
The forward grip component of claim 19 as rejected above.
Thomas fails to teach:
The forward grip component further comprises: a pair of lock stoppers within the hollow grip interior; and a lock tab connected to the lock stoppers and protruding through a lock slit of the grip member, wherein movement of the lock tab along the lock slit causes at least one of the lock stoppers to initiate or release contact with the swivel adapter.
Further, Hawkins teaches:
A similar adjustable position foregrip for a gun, including a grip member attached to a movable member, and a locking section, the grip member including a pair of lock stoppers within the hollow grip interior; and a lock tab connected to the lock stoppers and protruding through a lock slit of the grip member, wherein movement of the lock tab along the lock slit causes at least one of the lock stoppers to initiate or release contact with the swivel adapter (pair of lock stoppers 56/58 are movable within the interior of the grip with depressible lock tab 62 which initiate and release contact to lock and allow movement of the grip member, Fig. 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Thomas to have further included a lock and pair of lock stoppers in order to allow the grip to be easily locked and released for movement making it much easier to adjust the position of the grip member during use as taught by Hawkins (Col. 2 lines 47-59).
Claim 24 is rejected under 35 U.S.C. 103a as being unpatentable over Thomas US Pat. No. 2,826,848 in view of Stevens US Pat. No. 8,950,387.
In Reference to Claim 24
Thomas teaches:
A paintball marker comprising a repositionable and rotatable forward grip component, wherein the forward grip component is releasably connected to a post proximate to a muzzle end of the paintball marker (movable foregrip 11 capable of being used on a gun (rifle), such as a paintball marker (air rifle), Fig. 1-6, connected to an unlabeled post below barrel 16, Fig. 1-2), and wherein the forward grip component comprises: 
a cylindrical shaft having a first longitudinal opening at a first longitudinal end, a second longitudinal opening at an opposite second longitudinal end, and a hollow shaft interior connecting the first and second longitudinal ends (hollow cylindrical shaft 15 with two opposite open ends, Fig. 1-2, 4-5); 
a swivel adapter encircling a portion of the shaft, wherein the swivel adapter can freely rotate about the shaft (swivel arms 12/13 encircle a portion of 15 and allow rotation, Fig. 4-5, Col. 2 lines 51-60); and 
a grip member connected to the swivel adapter (via 21/32) and comprising a grip opening at a grip member end, wherein the grip opening is configured to receive the swivel adapter upon retraction of the swivel adapter within a hollow grip interior of the grip member (portions 19/23 of swivel arms 12/13 are received in an opening in an end of grip 30, Fig. 4-6).  
Thomas fails to teach the gun specifically being a paintball marker, however it would have been obvious to have formed the gun as a paintball marker in order to allow the gun to be safely used around other people and/or for training and as paintball markers and other weapons have generally similar designs and usable grips as taught by Stevens (Fig. 2-3, Col. 1 lines 18-37, Col. 5 lines 56-62).
Claims 25-26 are rejected under 35 U.S.C. 103a as being unpatentable over Thomas and Stevens as applied to claim 24 above and further in view of Hawkins US Pub. No. 2016/0153743.
In Reference to Claim 25-26
Thomas as modified by Stevens teaches:
The paintball marker forward grip component of claim 24 as rejected above.
Thomas fails to teach:
A collar encircling a portion of the shaft; and a tightening screw passing through the collar towards a radial wall of the shaft and the swivel adapter comprises a first loop and a second loop, and wherein the first and second loops encircle the shaft on opposite sides of the portion encircled by the collar.
Further, Hawkins teaches:
A similar adjustable position foregrip for a gun, including a grip member attached to a movable member, and a locking section including a clamp body having set screws and a pair of straps at opposite ends of the clamp body (straps 8/19 secured to clamp body 4b/14b via set screws 9/18a, Fig. 1-3)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Thomas to have further included a clamp member with set screws and loops in order to more securely fasten the foregrip in the desired position during use as taught by Hawkins ([0055], [0061]-[0065], [0075], [0102]).
Claim 28 is rejected under 35 U.S.C. 103a as being unpatentable over Thomas and Stevens as applied to claim 24 above and further in view of Guerra US Pat. No. 5,417,002.
In Reference to Claim 28
Thomas as modified by Stevens teaches:
The forward grip component of claim 24 as rejected above.
Thomas fails to teach:
The forward grip component further comprises: a pair of lock stoppers within the hollow grip interior; and a lock tab connected to the lock stoppers and protruding through a lock slit of the grip member, wherein movement of the lock tab along the lock slit causes at least one of the lock stoppers to initiate or release contact with the swivel adapter.
Further, Hawkins teaches:
A similar adjustable position foregrip for a gun, including a grip member attached to a movable member, and a locking section, the grip member including a pair of lock stoppers within the hollow grip interior; and a lock tab connected to the lock stoppers and protruding through a lock slit of the grip member, wherein movement of the lock tab along the lock slit causes at least one of the lock stoppers to initiate or release contact with the swivel adapter (pair of lock stoppers 56/58 are movable within the interior of the grip with depressible lock tab 62 which initiate and release contact to lock and allow movement of the grip member, Fig. 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Thomas to have further included a lock and pair of lock stoppers in order to allow the grip to be easily locked and released for movement making it much easier to adjust the position of the grip member during use as taught by Hawkins (Col. 2 lines 47-59).
Allowable Subject Matter
Claims 22 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: in addition to the other claim limitations, the specific limitations of the swivel adapter further comprises a slide tab protruding through a slide slit of the grip member, wherein movement of the slide tab along the slide slit towards the grip end causes the extension of the swivel adapter out of the hollow grip interior, and wherein movement of the slide tab along the slide slit away from the grip end causes the retraction of the swivel adapter within the hollow grip interior are not anticipated by or found obvious by the cited prior art.  
Brief Discussion of Other Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the references cited page for publications that are noted for containing similar subject matter as the applicant.  For example, Haas (3,164,920), Velezis (5,068,992), Marshall (6,397,507), Golan (7,434,344), Griffin (7,454,858), Moody (7,665,239), Berg (7,937,875), Stevens (8,950,387), Hovey (9,010,008), Anstett (10,866,061), and Lin (2009/0193702) teach similar movable foregrips on similar guns or paintball markers.
Conclusion
If the applicant or applicant’s representation has any questions or concerns regarding this office action or the application they are welcome to contact the examiner at the phone number listed below and schedule and interview to discuss the outstanding issues and possible amendments to expedite prosecution of this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419.  The examiner can normally be reached on Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711